Case 3:18-cv-00503 Document 108 Filed 04/10/19 Page 1 of 4 PageID #: 11155
Case 3:18-cv-00503 Document 108 Filed 04/10/19 Page 2 of 4 PageID #: 11156
Case 3:18-cv-00503 Document 108 Filed 04/10/19 Page 3 of 4 PageID #: 11157
                             CERTIFICATE OF SERVICE

        I hereby certify that on April 10, 2019, I electronically filed the foregoing

 Declaration Of Eddie Miller In Support Of Defendant’s Response In Opposition To

 Plaintiffs’ Motion For Corrective Notice , along with Defendant’s Response In Opposition

 To Plaintiffs’ Motion For Corrective Notice, the Declaration Of John H. Lassetter In

 Support Of Defendant’s Response In Opposition To Plaintiffs’ Motion For Corrective

 Notice, and the Declaration Of Timothy Moyer In Support Of Defendant’s Response In

 Opposition To Plaintiffs’ Motion For Corrective Notice, and , and the with the Clerk of the

 Court using the CM/ECF system which sent notification of such filing to the following:

  Charles P. Yezbak, III                       Laura Iris Mattes
  Yezbak Law Offices                           Outten & Golden LLP
  2002 Richard Jones Road, Suite B-200         One California Street, 12th Floor
  Nashville, TN 37215                          San Francisco, CA 94111

  Molly Brooks
  Elizabeth V. Stork
  Deirdre Ann Aaron
  Outten & Golden LLP
  685 Third Avenue, 25th Floor
  New York, NY 10017


                                              s/John H. Lassetter
                                              John H. Lassetter




Case 3:18-cv-00503 Document 108 Filed 04/10/19 Page 4 of 4 PageID #: 11158
